i\




     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
                                                               -   -   -   X

      UNITED STATES OF AMERICA                                                    INDICTMENT

                            - v. -                                                19 Cr.

     JOSE LUIS COLON-CRUZ,
        a/k/a "Julio Enrique
        Rodriguez Serrano,"
     VICTOR ESCALANTE, and
     MARIO ESPINAL,

                            Defendants.

      -   -   -    -   -    -   -   -   -    -   -    -   -    -   -   -   X

                                                           COUNT ONE
                                                     (Narcotics Conspiracy)

              The Grand Jury-charges:

              1.           In or about December 2019, in the Southern District of

     New York and elsewhere, JOSE LUIS COLON-CRUZ, a/k/a "Julio Enrique

     Rodriguez              Serrano,"                VICTOR        ESCALANTE,        and    MARIO   ESPINAL,    the

     defendants,                and         others            known        and   unknown,    intentionally      and

     knowingly did combine, conspire, confederate, and agree together

     and with each other to violate the narcotics laws of the United

     States.

              2.           It was a part and an object of the conspiracy that JOSE

     LUIS COLON-CRUZ, a/k/a "Julio Enrique Rodriguez Serrano," VICTOR

     ESCALANTE, and MARIO ESPINAL, the defendants, and others known and

     unknown,              would        and      did      distribute             and possess    with   intent    to

     distribute a controlled substance, in violation of Title 21, United
,'

     States Code, Section 841(a) (1).

             3.      The   controlled    substance       that    JOSE    LUIS    COLON-CRUZ,

     a/k/a        "Julio Enrique Rodriguez           Serrano," VICTOR ESCALANTE,           and

     MARIO ESPINAL, the defendants, conspired to distribute and possess

     with intent to distribute was five kilograms and more of mixtures

     and   substances       containing     a    detectable      amount    of    cocaine,    in

     violation of Title 21, United States Code, Section 841 (b) (1) (A)

                      (Title 21, United States Code, Section 846.)

                                   FORFEITURE ALLEGATION

             4.      As a result of committing the offense alleged in Count

     One of this Indictment, JOSE LUIS COLON-CRUZ, a/k/a "Julio Enrique

     Rodriguez       Serrano,"    VICTOR       ESCALANTE,      and    MARIO    ESPINAL,    the

     defendants, shall forfeit to the United States, pursuant to Title

     21,   United      States    Code,     Section      853,    any     and    all   property

     constituting, or derived from, any proceeds Qbtained, directly or

     indirectly, as a result of said offense and any and all property

     used, or intended to be used, in any manner or part, to commit, or

     to facilitate the commission of, said offense,                     including but not

     limited to a sum of money in United States currency representing

     the amount of proceeds traceable to the commission of said offense.

                                Substitute Assets Provision

           5.        If any of the above-described forfeitable property, as

     a result of any act or omission of the defendants:




                                                 2
            a.    cannot be located upon the exercise of due
                  diligence;

            b.    has been transferred or sold to, or deposited
                  with, a third person;

            c.    has been placed beyond the jurisdiction of the
                  Court;

            d.    has been substantially diminished in value; or

            e.    has been commingled with other property which
                  cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United

States   Code,   Section   853 (p),   to   se,ek forfeiture   of any other

property of the defendants up to the value of the above forfeitable

property.

             (Title 21, United States Code, Section 853.)




                                           GEOFf'RES. BERMAN
                                           United States Attorney




                                      3
               Form No. USA-33s-274              (Ed. 9-25-58)




                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK


                      UNITED STATES OF AMERICA

                                        v.

                             JOSE LUIS COLON-CRUZ,
                              a/k/a "Julio Enrique
                              Rodriguez Serrano,"
                           .
                             VICTOR ESCALANTE,
                                           -
                                                and
                                 MARIO ESPINAL,

                                                         Defendants.


                                   INDICTMENT

                                     19 Cr.

                             (21   u.s.c.    §   846.)

                            GEOFFREY S. BERMAN
                           United States Attorney




 T;\tc!         TV\ Jiv-f v'-'\,(:vr,   f
{ r;,.,<;.{_   0 ~) t" 1   ~d fa J vJfj e_
